319 S.W.3d 544 (2010)
William J. CARTER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70863.
Missouri Court of Appeals, Western District.
September 14, 2010.
Frederick J. Ernst, for Appellant.
Shaun J. Mackelprang, for Respondent.
Before Division Three: VICTOR C. HOWARD, Presiding Judge, THOMAS H. NEWTON, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
William Carter appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. Mr. Carter pleaded guilty to two counts of first-degree robbery, section 569.020, RSMo 2000, and was sentenced to two concurrent terms of fourteen years imprisonment. On appeal, he claims that counsel was ineffective for failing to submit evidence at the sentencing hearing concerning the extent to which he had engaged in substance abuse treatment and that had counsel presented such testimony, there was a reasonable probability that he would have been granted probation, institutional treatment, or a shorter sentence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).